Citation Nr: 1501464	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  08-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increase in excess of 10 percent for post-operative right knee medial meniscectomy with degenerative joint disease and limited range of motion, for the period since February 9, 2007.

2.  Entitlement to an increase in excess of 10 percent for post-operative right knee medial meniscectomy with subluxation, for the period since February 9, 2007.

3.  Entitlement to an evaluation in excess of 30 percent for post-operative right knee total arthoplasty (right knee replacement) with a surgical scar. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and a November 2014 rating decision by the VA Appeals Management Center (AMC).  

The January 2007 rating decision increased the disability rating to 10 percent for service-connected post-operative right knee medial meniscectomy, under Diagnostic Code (DC) 5621-5620, effective August 7, 2006.  The Veteran subsequently perfected an appeal of the issue to the Board.

In July 2008, the Veteran notified the Board that he did not want a Board hearing.

In a June 2012 decision, the Board determined that for the period prior to February 9, 2007, an increase in excess of 10 percent for post-operative right knee medial meniscectomy was not warranted under DC 5620-5003.  The Board also determined that for the period prior to February 9, 2007, a separate 10 percent disability rating for post-operative right knee medial meniscectomy with subluxation was warranted under DC 5257, and remanded the case to obtain a VA examination.

The case was before the Board again in April 2014, and again the Board remanded the case with instructions to obtain additional medical evidence.

In November 2014, during the pendency of appeal, the AMC granted service connection for post-operative right knee total arthoplasty (right knee replacement) with a surgical scar.  An evaluation of 100 percent was assigned for a one-year period between July 15, 2008 and August 31, 2009.  A 30 percent evaluation was assessed for the Veteran's post-prosthetic replacement, effective September 1, 2009.  The Board notes that this decision listed a surgery date of July 15, 2008; however, review of the record shows that the Veteran's right knee replacement surgery occurred on September 21, 2009.  See the Crestwood Medical Center treatment record by Dr. C.A. dated September 21, 2009 noting right total knee arthroplasty; Crestwood Medical Center treatment record by Dr. R.H. dated July 15, 2008 noting laminectomy for the lumbar spine; see also April 2014 statement of Veteran noting the right total knee replacement occurred 21 September 2009; July 2012 VA examination and July 2014 addendum noting the Veteran reported a right knee arthroplasty was performed in 2009. 

The issue of whether clear and unmistakable error (CUE) was committed in the November 2014 rating decision, which used an incorrect date of surgery to determine effective dates for disability benefits, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The November 2014 rating decision and the November 2014 Supplemental Statement of the Case (SSOC) list as evidence various VA Medical Center (VAMC) treatment records, including VAMC Birmingham records from March 5, 2008 to July 24, 2014, and VAMC St. Louis treatment records from August 16, 2013 to November 4, 2014.  The SSOC also states that the VAMC Birmingham and St. Louis treatment records are positive for complaints and treatment.  These records, however, do not appear to have been associated with the claims file.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Furthermore, as noted in the Introduction, it appears the RO may have used an incorrect date of surgery in the November 2014 rating decision.  Any changes in light of this may impact the evaluations assigned.  Accordingly, the Board finds that the Veteran's claim for an increased rating is inextricably intertwined with the issue of CUE being referred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether CUE was committed in the November 2014 rating decision, which appeared to use an incorrect date of the Veteran's right knee replacement surgery to determine subsequent effective dates for disability benefits.  

2.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since 2006, including records from VAMC Birmingham dated between March 5, 2008 and July 24, 2014, and VAMC St. Louis treatment records dated between August 16, 2013 and November 4, 2014.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

3.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



